Citation Nr: 1828477	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent, prior to September 30, 2016, for degenerative arthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel



INTRODUCTION

The Veteran service on active duty in the United States Army from June 1982 to September 1991 and from May 1993 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased evaluations for right and left knee disabilities.

In June 2015, the Board issued a decision denying increased evaluations for the right and left knee disabilities, as well as for hemorrhoids.  The Veteran appealed the denials of the knee claims to the Court of Appeals for Veterans Claims (CAVC).  In a January 2016 Order, based on a Joint Motions for Remand (JMR), CAVC vacated the decision and remanded the claims to the Board for further consideration.  The Veteran did not appeal the hemorrhoids decision; as that decision is final it is no longer before the Board.

In June 2016, the Board remanded the Veteran's claims for further development.  In March 2017, the Board granted a 20 percent disability rating for right knee degenerative arthritis from September 30, 2016, and continuing.  The Board denied increased evaluations for the left knee disability and prior to September 30, 2016 for the right knee disability.  The Veteran appealed the denials to CAVC, and in November 2017, CAVC, based on a JMR, vacated the March 2017 decision to deny the Veteran's increased evaluation for the left knee disability and prior to September 30, 2016, for the right knee disability, and remanded the claims to the Board for further consideration.

The appeal is once again before the Board for further adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.  In this regard, the Board finds that there was not substantial compliance with its June 2016 remand and that it may not proceed with a determination at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The June 2016 remand directed the AOJ to obtain VA treatment records and schedule the Veteran for an examination where the examiner must, among other things, specifically address severity, and functional impact, of the Veteran's flare-ups.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that the adequacy of a VA examination not conducted during a flare-up depends on whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during a flare-up.

In September 2016, the Veteran was afforded a VA examination.  The examiner did not provide an estimate, in degrees, of range of motion loss due to pain during flare-ups, nor did the examiner provide an adequate reason as to why she could not provide an estimate.  The September 2016 examination is inadequate, because the examiner did not describe the Veteran's additional functional loss during flare-ups in degrees of range of motion loss and provide a description of additional symptoms or limitations experienced with a flare up.  Therefore, a new examination is required for further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The examiner must describe in detail the current symptoms, manifestations, and functional impairments related to the left and right knee disabilities.  The examiner must specifically address the frequency, duration, and severity of flare-ups, as well as their functional impact.

The examiner must provide an estimate, in degrees, of range of motion loss due to pain during flare-ups.  If the examiner cannot provide an estimate, in degrees, of range of motion loss due to pain during flare-ups, then the examiner must provide an adequate explanation for why an estimate of the degrees loss cannot be given.

2.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




